Case 2:20-cv-00159-JPH-DLP Document 10 Filed 05/06/20 Page 1 of 4 PageID #: 73




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

COREY CROUCH,                                           )
                                                        )
                              Plaintiff,                )
                                                        )
                         v.                             )          No. 2:20-cv-00159-JPH-DLP
                                                        )
RICHARD BROWN, et al.                                   )
                                                        )
                              Defendants.               )


   ENTRY SCREENING COMPLAINT AND DISMISSING INSUFFICIENT CLAIMS

       Plaintiff Corey Crouch is an inmate at Wabash Valley Correctional Facility (WVCF).

Because Mr. Crouch is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

obligation under 28 U.S.C. § 1915A(a) to screen his complaint.

                                           I. Screening Standard

       Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the complaint if it is frivolous

or malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. In determining whether the complaint states a claim, the Court applies

the same standard as when addressing a motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when the
       plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                            II. The Complaint

       The complaint concerns Mr. Crouch’s solitary confinement at WVCF from February 2016

through December 2019. He brings claims for damages against ten current and former Indiana
                                                    1
Case 2:20-cv-00159-JPH-DLP Document 10 Filed 05/06/20 Page 2 of 4 PageID #: 74




Department of Correction (IDOC) employees who worked either at WVCF or at the IDOC Central

Office during that time. The complaint also asserts claims against fifteen “John Doe” defendants

employed as case workers, case managers, or unit managers at WVCF.

        The complaint alleges that Mr. Crouch was held in solitary confinement at WVCF from

February 2016 through December 2019 without meaningful review of his placement. Mr. Crouch’s

requests for full reviews of his placement were denied. When periodic reviews occurred, they did

not involve any consideration of Mr. Crouch’s behavior, the amount of time he had been in solitary

confinement, or any other information relevant to the need for continued solitary confinement.

Rather, the defendants predetermined that Mr. Crouch would remain in solitary confinement and

simply completed paperwork—often using computer generated forms—to keep him there.

       Mr. Crouch further alleges that each of the defendants was directly responsible for his

prolonged solitary confinement because he or she either denied Mr. Crouch meaningful reviews,

completed pro forma reviews without undertaking the necessary considerations, trained

subordinates to perform pro forma reviews, or failed to properly train or supervise subordinates or

otherwise ensure that meaningful reviews took place.

       Mr. Crouch alleges that the conditions in solitary confinement were oppressive and

inhumane. For example, he was confined to his cell 23 hours per day and had only solitary

recreation. His cell was unclean and often covered in other inmates’ feces and urine. During the

winter, he was forced to take cold showers and then remain locked in the cold shower area for

prolonged periods. He suffers ongoing physical, mental, and emotional injuries as a result of his

prolonged solitary confinement.




                                                2
Case 2:20-cv-00159-JPH-DLP Document 10 Filed 05/06/20 Page 3 of 4 PageID #: 75




                                      III. Discussion of Claims

          Mr. Crouch asserts Fourth, Eighth, and Fourteenth Amendment claims against each of the

defendants pursuant to 42 U.S.C. § 1983. The claims identified in Part V of the complaint1 shall

proceed as submitted against Defendants Richard Brown, Kevin Gilmore, Jerry Snyder, Charles

Dugan, Jerricha Meeks, Randall Purcell, Robert Carter, Jack Hendrix, Matt Leohr, and Andrea

Mason.

          Claims against all John Doe defendants are dismissed for failure to state a claim upon

which relief can be granted. “[I]t is pointless to include [an] anonymous defendant [] in federal

court; this type of placeholder does not open the door to relation back under Fed. R. Civ. P. 15,

nor can it otherwise help the plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997)

(internal citations omitted).

                             IV. Conclusion and Further Proceedings

          The action shall proceed with the claims discussed in Part III above. The clerk is directed

to update the docket to reflect that all John Doe defendants have been terminated.

          Plaintiff’s counsel has issued process on the defendants. This Entry does not affect any

defendant’s obligation to answer the complaint, his or her right to assert defenses by motion

pursuant to Federal Rule of Civil Procedure 12(b), or the time to do either.

SO ORDERED.

Date: 5/6/2020




Distribution:
1
    See dkt. 1 at 33–34.
                                                   3
Case 2:20-cv-00159-JPH-DLP Document 10 Filed 05/06/20 Page 4 of 4 PageID #: 76




Jeffrey R. Cardella
LAW OFFICE OF JEFF CARDELLA LLC
jeffcardella@cardellalawoffice.com

Archer Riddick Randall Rose
INDIANA ATTORNEY GENERAL
archer.rose@atg.in.gov




                                      4
